EXHIBIT 10.24

EMPLOYMENT AGREEMENT

     This Employment Agreement (this “Agreement”) is entered into as of March
16, 2007, between Whitehall Jewellers, Inc., a Delaware corporation (the
“Company”), and Robert B. Nachwalter (the “Executive”).

     WHEREAS, the Company desires to employ the Executive to serve as Senior
Vice President, General Counsel, Chief Compliance Officer and Secretary for the
Company, and the Executive desires to be employed by the Company, upon the terms
and subject to the conditions set forth herein.

     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Company and the Executive hereby agree as follows:

     1. Employment. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to be employed by the Company upon the terms and subject
to the conditions contained in this Agreement. The term of employment of the
Executive by the Company pursuant to this Agreement commenced on April 24, 2006
(the “Effective Date”) and shall end on the third annual anniversary of the
Effective Date (such date or any successive date to which the term thereof has
been extended pursuant to the succeeding sentence, the “Expiration Date”). Such
term shall be automatically extended for successive one-year periods unless
either the Executive or the Company gives notice that such term shall not be so
extended no later than one hundred and twenty (120) days prior to the then
current Expiration Date or unless earlier terminated pursuant to Section 4
hereof. The term of employment as prescribed in the preceding sentence is
hereinafter called the “Employment Period”. From and after the end of the
Employment Period, unless earlier terminated hereunder, the Executive’s
employment with the Company shall be at will, not for any specified term and
without any payment guarantees, and either the Executive or the Company may
terminate the employment relationship at any time.

     2. Position and Duties.

     (a) The Company shall employ the Executive during the Employment Period as
its Senior Vice President, General Counsel, Chief Compliance Officer and
Secretary. During the Employment Period, the Executive shall perform faithfully
and loyally and to the best of the Executive’s abilities the duties assigned to
the Executive hereunder and shall devote the Executive’s full business time,
attention and effort to the affairs of the Company and its subsidiaries and
shall use the Executive’s reasonable best efforts to promote the interests of
the Company and its subsidiaries. The Executive may engage in charitable, civic
or community activities and, with the prior approval of the Board of Directors
(the “Board”), which may be granted or denied in its sole discretion, may serve
as a director (but not a lead director) of any other business corporation,
provided that such activities or service do not interfere with the Executive’s
duties hereunder or violate the terms of any of the covenants contained in
Sections 6, 7 or 8 hereof.

     (b) Responsibilities. The Executive shall have the authority responsibility
and duty customarily exercised by a person holding the position of Senior Vice
President, General Counsel, Chief Compliance Officer and Secretary. The
Executive shall also perform such duties (not inconsistent with the position of
Senior Vice President, General Counsel, Chief Compliance Officer and Secretary
on behalf of the Company and its subsidiaries) as may from time to be authorized
by the Board, the Chairman or the Chief Executive Officer. Executive will not
issue any communication, written or otherwise, that disparages, criticizes or
otherwise reflects

--------------------------------------------------------------------------------



adversely or encourages any adverse action against the Company or the individual
or entities that are owners, stockholders, agents, directors, officers,
employees, representatives, attorneys, divisions, parents, subsidiaries,
predecessors, successors or assigns of the Company.

     3. Compensation.

      (a) Base Salary. During the Employment Period, the Company shall pay to
the Executive a base salary at the rate of not less than $200,000 per annum
until March 18, 2007 and $230,000 per annum from and after March 19, 2007 (“Base
Salary”), payable in accordance with the Company’s executive payroll policy.
Such Base Salary shall be reviewed from time to time and shall be subject to
such increases, if any, as determined by the Compensation Committee of the Board
(the “Compensation Committee”).

      (b) Annual Bonus. The Executive shall be eligible to participate in the
Company’s Management Cash Bonus Plan or other annual cash bonus plan made
available to elected officers of the Company generally (“Annual Bonus”) with
target bonus opportunity equivalent to that of other senior vice presidents of
the Company which shall be no less than 30% of annual base salary (based upon
the Company meeting certain performance criteria set by the Board).

     (c) Equity-Based Compensation. Within sixty (60) days of the date hereof,
the Company shall adopt an equity compensation plan (the “Plan”). Pursuant to
the terms of the Plan and promptly after its adoption, the Company shall grant
to the Executive (the date of grant being referred to herein as the “Grant
Date”), such grant to be memorialized in an option agreement (the “Option
Agreement”) to be executed between the Company and the Executive, options with a
5-year term on a number of shares of common stock of the Company (“Common
Stock”) equal to .25% of the outstanding Common Stock on the date hereof (with
the shares to be granted per such option grant included in the outstanding
shares) (the “Options”), with a per share exercise price equal to the fair
market of the Common Stock as of the Grant Date. The fair market value of a
share of Common Stock shall be determined by the Board as of the Grant Date;
provided, however, such determination shall be made in a manner consistent with
Section 409A of the Internal Revenue Code, as amended (the “Code”), and official
guidance thereunder (“FMV”).

     (1) Vesting. The Options shall vest over a thirty-six (36) month period
with the first nine thirty-sixths (9/36) of the Options vesting on the Grant
Date and an additional one thirty-sixth (1/36) of the Options vesting on each
monthly anniversary of the Grant Date (until such Options are fully vested);
provided, that, the Executive is continuously employed with the Company during
such vesting period. Notwithstanding the foregoing sentence, if the Executive is
employed by the Company immediately prior to the consummation of a Change of
Control (as defined below), all unvested Options shall immediately vest upon
consummation of such Change of Control. At such time as the Executive’s
employment with the Company terminates, all unvested Options shall cease to be
subject to the aforementioned vesting schedule (and the accelerated vesting
schedule set forth in Section 3(c)(4) and shall be forfeited by the Executive.
Upon termination of the Executive’s employment with the Company or the voluntary
resignation by the Executive, any vested Options shall remain exercisable for a
period of ninety (90) days after the date of termination or resignation, except
in the case of a termination for Cause (as defined in Section

--------------------------------------------------------------------------------



4(c)(ii)), in which event any vested and unexercised Options shall immediately
be forfeited and canceled upon the Executive’s termination for Cause.
Notwithstanding anything to the contrary, upon any termination of the
Executive’s employment or any resignation by Executive, any and all unvested
Options shall immediately be forfeited and canceled.

     (2) Repurchase. Any shares of stock held by the Executive from the exercise
of the Options shall be repurchasable by the Company, at its option, within the
120-day period following the termination of, or the voluntary resignation by the
Executive of, the Executive’s employment, at (i) 80% of the FMV on the date of
repurchase if such termination is for Cause or due to the Executive’s voluntary
resignation of his employment with the Company, or (ii) 100% of FMV on the date
of repurchase if such termination is for a reason other than for Cause or the
Executive’s voluntary resignation of his employment with the Company. In the
case of clauses (i) and (ii) above, repurchases shall be made according to the
following terms: the repurchase price will be paid by the Company over a 2-year
period in equal installments on the first day of each calendar quarter following
the repurchase closing; provided, however, payments may be deferred to the
extent required to avoid any penalty tax imposed under Section 409A of the Code.
The Options shall be subject to such other terms and conditions as are set forth
in the Option Agreement.

     (3) Change in Control. A “Change of Control” shall mean (i) the sale of all
or substantially all of the Company’s assets, (ii) the sale of all or
substantially all of the shares of issued and outstanding capital stock of the
Company, or (iii) the merger, consolidation or reorganization of the Company
into or with another corporation or other legal person; provided, however, no
sale of all or substantially all of the issued and outstanding shares, merger,
consolidation, reorganization, sale or transfer (or any other transaction) shall
constitute a “Change of Control” if, immediately following such sale of all or
substantially all of the issued and outstanding shares, merger, consolidation,
reorganization, sale or transfer (or any other transaction), Prentice Capital
Management, LP (“Prentice”), Holtzman Opportunity Fund, L.P. (“Holtzman”) and/or
their respective affiliates shall continue to beneficially own (as determined in
accordance with Rule 13d-3 under the Securities Exchange Act of 1934, as
amended) a majority of the outstanding voting securities of the Company or the
surviving corporation, as applicable. For the purposes of this Section 3(c)(3),
“substantially all of the Company’ assets” is defined as 50% or more of the
total dollar value of all of the Company’s assets and “substantially all of the
shares” is defined as 50% or more of the total shares of the capital stock of
the Company issued and outstanding.

     (4) Accelerated Vesting. Beginning with the Fiscal Year 2007 (which ends
January 31, 2008), in addition to the vesting schedule reflected above, the
Options shall vest and become exercisable according to the following schedule:

     (i) One-fourth (1/4) of the Options granted pursuant to Section 3(c) shall
vest if EBITDA (as defined below) equals or exceeds $5,000,000 at the end of any
fiscal year.

--------------------------------------------------------------------------------



      (ii) One-half (1/2) of the Options granted pursuant to Section 3(c) shall
vest if EBITDA (as defined below) equals or exceeds $15,000,000 at the end of
any fiscal year.

      (iii) Three-fourths (3/4) of the Options granted pursuant to Section 3(c)
shall vest if EBITDA (as defined below) equals or exceeds $25,000,000 at the end
of any fiscal year.

      (iv) Any unvested portion of the Options granted pursuant to Section 3(c)
shall vest if EBITDA (as defined below) equals or exceeds $35,000,000 at the end
of any fiscal year.

(“EBITDA”) shall mean the sum of the Company’s earnings from its operations,
after eliminating therefrom all non-cash extraordinary non-recurring items of
income (including gains on the sale of assets and earnings from the sale of
discontinued business lines) and after all expenses and other proper changes,
but before payment or provision for interest, taxes, depreciation and
amortization in accordance with GAAP, consistent with the Company’s past
practices and as determined by the Company’s independent accountants.

In the discretion of the Board or a committee thereof, Executive shall be
eligible to participate in further equity awards commensurate with his position
with the Company and on terms thereof substantially similar to those of the
Company’s other senior executives. The accelerated vesting schedule in Section
3(c)(4) above shall not apply to any further equity awards granted by the
Company to the Executive.

     (d) Other Benefits. During the Employment Period, the Executive shall be
entitled to participate in the Company’s employee benefit plans generally
available to executives of the Company (such benefits being hereinafter referred
to as the “Employee Benefits”). The Executive shall be entitled to take time off
for vacation or illness in accordance with the Company’s policy for executives
and to receive all other fringe benefits as are from time to time made generally
available to executives of the Company

     (e) Relocation. The Executive shall be entitled to (i) reimbursement of
relocation expenses up to $25,000 in connection with Executive’s relocation from
Florida to the Chicago metropolitan area including “house hunting” expenses and
expenses associated with the sale of the Executive’s home in Florida, and (ii)
payment of reasonable hotel or apartment accommodations until Executive’s
relocation to the Chicago metropolitan area (not to exceed 60 days). In the
event Executive voluntarily terminates his employment or is terminated for Cause
prior to the first anniversary of the Effective Date, Executive shall be
required to repay a pro-rata portion based on months remaining to have been
worked in the first year any relocation expenses previously paid by the Company.
Executive will be “grossed up” any taxes due in respect of the reimbursement of
relocation expenses pursuant to Section 3(e) hereof in accordance with Internal
Revenue Service regulations.

     (f) Expense Reimbursement. During the Employment Period, the Company shall
reimburse the Executive, in accordance with the Company’s policies and
procedures, for all

--------------------------------------------------------------------------------



proper expenses incurred by the Executive in the performance of the Executive’s
duties hereunder.

     (g) Right to Change Plans. Nothing in this Agreement shall be construed to
limit, condition or otherwise encumber the rights of the Company to amend,
discontinue, substitute or maintain any benefit plan, program or perquisite, and
no such amendment, discontinuance, substitution or maintenance or failure to
maintain any benefit plan, program or perquisite shall be construed as a breach
of this Agreement.

     4. Termination.

     (a) Death. Upon the death of the Executive, this Agreement shall
automatically terminate and all rights of the Executive and the Executive’s
heirs, executors and administrators to compensation and other benefits under
this Agreement shall cease immediately, except that the Executive’s heirs,
executors or administrators, as the case may be, shall be entitled to:

      (i) accrued Base Salary through and including the Executive’s date of
death; 

      (ii) other Employee Benefits to which the Executive was entitled on the
date of death in accordance with the terms of the plans and programs of the
Company.

     (b) Disability. The Company may, at its option, terminate this Agreement
upon written notice to the Executive if the Executive, because of physical or
mental incapacity or disability, fails to perform the essential functions of the
Executive’s position, with or without reasonable accommodation, required of the
Executive hereunder for a period of six (6) consecutive months or for an
aggregate period of nine (9) months in any 12-month period. Upon such
termination, all obligations of the Company hereunder shall cease immediately,
except that the Executive shall be entitled to:

      (i) accrued Base Salary through and including the effective date of the
Executive’s termination of employment; and

      (ii) other Employee Benefits to which the Executive is entitled upon
termination of employment in accordance with the terms of the plans and programs
of the Company.

In the event of any dispute regarding the existence of the Executive’s
incapacity or disability hereunder, the matter shall be resolved by the
determination of a physician selected by the Board. The Executive shall submit
to appropriate medical examinations for purposes of such determination.

     (c) Cause.

      (i) The Company may, at its option, terminate the Executive’s employment
under this Agreement for Cause (as hereinafter defined) upon written notice to
the Executive (the “Cause Notice”). Any such termination for Cause shall be
authorized by the Board. The Cause Notice shall state the action(s) or
inaction(s) giving rise to termination for Cause in reasonable detail. The
Executive shall have five (5) business days after the Cause Notice is given to
cure the particular action(s) or

--------------------------------------------------------------------------------



inaction(s), to the extent a cure is possible. If the Executive so effects a
cure to the satisfaction of the Board, in its good faith discretion, the Cause
Notice shall be deemed rescinded and of no force or effect.

      (ii) As used in this Agreement, the term “Cause” shall mean any one or
more of the following:

      (A) any refusal by the Executive to perform the Executive’s duties under
this Agreement or to perform specific directives of the Board, the Chairman of
the Board or the Chief Executive Officer which are consistent with the scope and
nature of the Executive’s duties and responsibilities as set forth herein;

      (B) any intentional act of fraud, embezzlement or theft by the Executive
in connection with the Executive’s duties hereunder or in the course of the
Executive’s employment hereunder or any prior employment, or the Executive’s
admission or conviction of a felony or a crime involving moral turpitude, fraud,
embezzlement, theft or misrepresentation;

      (C) any willful malfeasance or willful misconduct of the Executive or any
willful act or omission by the Executive that is materially injurious to the
financial condition or business reputation of the Company or any of its
subsidiaries or affiliates;

     (D) any material violation of a written Company policy by the Executive or
Company has reasonable and good faith belief that a Company policy has been
violated after investigation;

     (E) any material breach by the Executive of this Agreement;

or

     (F) any violation of any statutory or common law duty of loyalty to the
Company or any of its subsidiaries.

Notwithstanding the above, the definition of “Cause” in this Section 4(c)(ii)
shall not apply to Executive’s refusal to perform any specific action that would
be unlawful.

      (iii) The exercise of the right of the Company to terminate this Agreement
pursuant to this Section 4(c) shall not abrogate the rights or remedies of the
Company in respect of the breach giving rise to such termination.

      (iv) If the Company terminates the Executive’s employment for Cause, all
obligations of the Company hereunder shall cease, except that the Executive
shall be entitled to the payments and benefits specified in Sections 4(b)(i) and
4(b)(ii) hereof.

      (d) Termination Without Cause; Termination for Good Reason by Executive.

 

--------------------------------------------------------------------------------



      (i) The Company may, at its option, terminate the Executive’s employment
under this Agreement upon written notice to the Executive for a reason other
than a reason set forth in Section 4(a), 4(b) or 4(c). Any such termination
shall be authorized by the Board. If the Company terminates the Executive’s
employment for any such reason, all obligations of the Company hereunder shall
cease immediately, except that the Executive shall be entitled to:

      (A)  the payments and benefits specified in Sections 4(b)(i)  and
4(b)(ii); 

      (B)  subject to the execution of a mutual release in favor of  both the
Executive and the Company (and its affiliates as specified in Section 15
hereof), (i) the continuation of payment of amounts equal to the Base Salary
that otherwise would have been payable hereunder had the Executive’s employment
hereunder not been terminated pursuant to this Section 4(d) for a period of 12
months from the date of termination payable in accordance with standard payroll
practices for the Base Salary and (ii) the Annual Bonus (with the Annual Bonus
to be pro-rated as applied to the pro-rata portion of the year in which
termination occurs), if any, that is due for the year in which employment is
terminated (with Annual Bonus due at the time Annual Bonus would otherwise have
been paid); and

      (C) retain any vested and unexercised Options for a period of ninety (90)
days following the date of termination.

      (D) continuation of health and dental coverage for the Executive for a
period of twelve (12) months following the date of termination, which may
include reimbursement of the cost of continuation coverage of group health
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986
to the extent Executive elects such continuation coverage and is eligible and
subject to the terms of the plan and the law.

Notwithstanding Section 4(d)(i)(B), the amounts payable to the Executive under
such Section 4(d)(i)(B) shall be reduced by the amount of salary, bonus or other
compensation which the Executive receives from a subsequent employer or other
employment or engagement during the period of time that amounts are payable to
the Executive under such Section 4(d)(i)(B).

The Company shall have no obligation to provide the payments or benefits in
Section 4(d)(i) in the event Executive breaches the provisions of Sections 6, 7,
or 8.

     (ii) The Executive may, at Executive’s option, terminate the Executive’s
employment under this Agreement upon written notice to the Company for Good
Reason. If the Executive terminates employment for Good Reason, all obligations
of the Company hereunder shall cease immediately, except that the Executive
shall be entitled to receive the payments and benefits specified in Section
4(d)(i)(A) above and, provided that the Executive executes a mutual release and
non-disparagement agreement, in form and substance reasonably satisfactory to
the Company, the payments and benefits set forth in Sections 4(d)(i)(B) and (C)
above, in each case on the terms and conditions set forth therein. For purposes
hereof, the term “Good Reason” shall mean the occurrence of any of the following
without Executive’s express written consent that is not

--------------------------------------------------------------------------------



cured by the Company within thirty (30) days following the Company’s receipt of
written notice from the Executive describing the event constituting Good Reason:
(A) a reduction in Executive’s Base Salary; (B) the Company materially breaches
any provision of this Agreement and such breach is not cured within ten (10)
days following receipt of written notice from the Executive; or (C) Executive is
required to relocate outside of Chicago.

Notwithstanding the forgoing, the amounts payable to the Executive under such
Section 4(d)(ii) shall be reduced by the amount of salary, bonus or other
compensation which the Executive receives from a subsequent employer during the
period of time that amounts are payable to the Executive under such Section
4(d)(ii).

The Company shall have no obligation to provide the payments or benefits in
Section 4(d)(ii) in the event Executive breaches the provisions of Sections 6,
7, or 8.

     (e) Voluntary Termination. Notwithstanding anything contained herein to the
contrary, upon 60 days prior written notice to the Company (or such shorter
period as may be permitted by the Board), the Executive may voluntarily
terminate the Executives employment with the Company for any reason. If the
Executive voluntarily terminates the Executive’s employment pursuant to this
Section 4(e), all obligations of the Company hereunder shall cease immediately,
except that the Executive shall be entitled to the payments specified in
Sections 4(b)(i) and 4(b)(ii) hereof and shall be entitled to retain any vested
and unexercised Options for a period of ninety (90) days following the date of
resignation.

     (f) Removal from any Boards and Position. If the Executive's employment is
terminated for any reason under this Agreement, he shall be deemed to resign (i)
if a member, from the Board or board of directors of any subsidiary of the
Company or any other board to which he has been appointed or nominated by or on
behalf of the Company and (ii) from any position with the Company or any
subsidiary of the Company, including, but not limited to, as an officer of the
Company and any of its subsidiaries.

     5. Federal and State Withholding. The Company shall deduct from the amounts
payable to the Executive pursuant to this Agreement the amount of all required
federal, state and local withholding taxes in accordance with the Executive’s
Form W-4 on file with the Company, and all applicable federal employment taxes.

     6. Nonsolicitation.

     (a) General. The Executive acknowledges that in the course of the
Executive’s employment with the Company the Executive has and will become
familiar with trade secrets and other confidential information concerning the
Company and its subsidiaries and that the Executive’s services will be of
special, unique and extraordinary value to the Company and its subsidiaries.

     (b) Non-solicitation or Hire. During the Employment Period and for a period
of twelve (12) months following the termination of the Executive's employment
for any reason, the Executive shall not directly or indirectly, (a) solicit or
attempt to solicit or induce any supplier to the Company or any subsidiary to
terminate, reduce or alter negatively its relationship with the Company or any
subsidiary or in any manner interfere with any agreement or contract between the
Company or any subsidiary and such supplier or (b) solicit or attempt to solicit
or induce any employee of the Company or any of its subsidiaries or any person
who was an

--------------------------------------------------------------------------------



employee of the Company or any of its subsidiaries during the twelve (12) month
period immediately prior to the date the Executive's employment terminates (a
“Former Employee”) to terminate such employee's employment relationship with the
Protected Parties (as defined below) in order, in either case, to enter into a
similar relationship with the Executive, or any other person or entity or hire
any employee of the Company or any of its subsidiaries or any Former Employee on
Executive's own behalf or on behalf of any other person or entity.

     (c) Property. The Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment by the Company or its subsidiaries are the sole property
of the Company and its subsidiaries (“Company Property”). During the Employment
Period, and at all times thereafter, the Executive shall not remove, or cause to
be removed, from the premises of the Company or its subsidiaries, copies of any
record, file, memorandum, document, computer related information or equipment,
or any other item relating to the business of the Company or its subsidiaries,
except in furtherance of his duties under the Agreement. When the Executive's
employment with the Company terminates, or upon request of the Company at any
time, the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.

     (d) Reformation. If, at any time of enforcement of this Section 6, a court
or an arbitrator holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court or
arbitrator shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law.

     7. Confidentiality.

     (a) During the course of the Executive's employment by the Company, the
Executive has had and will have access to certain trade secrets and confidential
information relating to the Company and its subsidiaries (the “Protected
Parties”) which is not readily available from sources outside the Company. The
confidential and proprietary information and trade secrets of the Protected
Parties are among their most valuable assets, including but not limited to,
their customer, supplier and vendor lists, databases, competitive strategies,
computer programs, frameworks, or models, their marketing programs, their sales,
financial, marketing, training and technical information, their product
development (and proprietary product data) and any other information, whether
communicated orally, electronically, in writing or in other tangible forms
concerning how the Protected Parties create, develop, acquire or maintain their
products and marketing plans, target their potential customers and operate their
retail and other businesses. The Protected Parties invested, and continue to
invest, considerable amounts of time and money in their process, technology,
know-how, obtaining and developing the goodwill of their customers, their other
external relationships, their data systems and data bases, and all the
information described above (hereinafter collectively referred to as
“Confidential Information”), and any misappropriation or unauthorized disclosure
of Confidential Information in any form would irreparably harm the Protected
Parties. The Executive acknowledges that such Confidential Information
constitutes valuable, highly confidential, special and unique property of the
Protected Parties. The Executive shall hold in a fiduciary capacity for the
benefit of the Protected Parties all Confidential Information relating to the
Protected Parties and their businesses, which shall have been obtained or
prepared by the Executive during the Executive's employment by the Company or
its subsidiaries and which shall not be or become public knowledge (other than
by acts by the Executive or representatives of the Executive in violation of
this Agreement or acts of third parties in violation of similar agreements with
the Company).

--------------------------------------------------------------------------------



Except as required by law or an order of a court or governmental agency with
jurisdiction, the Executive shall not, during the period the Executive is
employed by the Company or its subsidiaries or at any time thereafter, disclose
any Confidential Information, directly or indirectly, to any person or entity
for any reason or purpose whatsoever, nor shall the Executive use any
Confidential Information in any way, except in the course of the Executive's
employment with, and for the benefit of, the Protected Parties or to enforce any
rights or defend any claims hereunder or under any other agreement to which the
Executive is a party, provided that such disclosure is relevant to the
enforcement of such rights or defense of such claims and is only disclosed in
the formal proceedings related thereto provided that the Executive must give the
Company prior written notice and an opportunity to obtain a protective order.
The Executive shall take all reasonable steps to safeguard the Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft. The Executive understands and agrees that the Executive shall acquire no
rights to any such Confidential Information.

     (b) All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating thereto
or to the Business, as well as all customer lists, specific customer
information, compilations of product research and marketing techniques of the
Company and its subsidiaries, whether prepared by the Executive or otherwise
coming into the Executive's possession, shall remain the exclusive property of
the Company and its subsidiaries, and the Executive shall not remove any such
items from the premises of the Company and its subsidiaries, except in
furtherance of the Executive's duties hereunder.

     (c) As requested by the Company and at the Company's expense, from time to
time and upon the termination of the Executive's employment with the Company for
any reason, the Executive will promptly deliver to the Company and its
subsidiaries all copies and embodiments, in whatever form, of all Confidential
Information in the Executive's possession or within his control (including, but
not limited to, memoranda, records, notes, plans, photographs, manuals,
notebooks, documentation, program listings, flow charts, magnetic media, disks,
diskettes, tapes and all other materials containing any Confidential
Information) irrespective of the location or form of such material. If requested
by the Company, the Executive will provide the Company with written confirmation
that all such materials have been delivered to the Company as provided herein.

     8. Inventions. The Executive hereby assigns to the Company the Executive’s
entire right, title and interest in and to all discoveries and improvements,
patentable or otherwise, trade secrets and ideas, writings and copyrightable
material, which may be conceived by the Executive or developed or acquired by
the Executive during the Employment Period, which may pertain directly or
indirectly to the business of the Company or any of its subsidiaries. The
Executive agrees to disclose fully all such developments to the Company upon its
request, which disclosure shall be made in writing promptly following any such
request. The Executive shall, upon the Company’s request, execute, acknowledge
and deliver to the Company all instruments and do all other acts which are
necessary or desirable to enable the Company or any of its subsidiaries to file
and prosecute applications for, and to acquire, maintain and enforce, all
patents, trademarks and copyrights in all countries. In accordance with the
Illinois Employee Patent Act, 765 ILCS 1060, the Executive is hereby notified by
the Company, and understands, that the foregoing provisions do not apply to an
invention for which no equipment, supplies, facilities or trade secret
information of the Company was used and which was developed entirely on the
Executive’s own time, unless (i) the invention relates (A) to the business of
the Company or (B) to the Company’s actual or demonstrably anticipated research
and development, or (ii) the invention results from any work performed by the
Executive for the Company.

--------------------------------------------------------------------------------



     9. Enforcement. The parties hereto agree that the Company and its
subsidiaries would be damaged irreparably in the event that any provision of
Section 6, 7 or 8 of this Agreement were not performed in accordance with its
terms or were otherwise breached and that money damages would be an inadequate
remedy for any such nonperformance or breach. Accordingly, the Company and its
successors and permitted assigns shall be entitled, in addition to other rights
and remedies existing in their favor, to an injunction or injunctions to prevent
any breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security). The
Executive agrees that the Executive will submit to the personal jurisdiction of
the courts of the State of Illinois in any action by the Company to enforce an
arbitration award against the Executive or to obtain interim injunctive or other
relief pending an arbitration decision.

     10. Representations. The Executive represents and warrants to the Company
that (a) the execution, delivery and performance of this Agreement by the
Executive does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which the Executive is a party or by which the Executive is bound, (b) the
Executive is not a party to or bound by any employment agreement, noncompetition
agreement or confidentiality agreement with any other person or entity which
would prevent him from entering into and fully performing his duties,
responsibilities and obligations under this Agreement or would otherwise limit
the manner in which he may perform such duties, responsibilities and
obligations, and (c) upon the execution and delivery of this Agreement by the
Company, this Agreement shall be the valid and binding obligation of the
Executive, enforceable in accordance with its terms.

     11. Survival. Sections 6, 7, 8, 9, 10 and 12 of this Agreement shall
survive and continue in full force and effect in accordance with their
respective terms, notwithstanding any termination of the Employment Period.

     12. Arbitration. Except as otherwise set forth in Section 9 hereof, any
dispute or controversy between the Company and the Executive, whether arising
out of or relating to this Agreement, the breach of this Agreement, Executive’s
employment with the Company or otherwise, shall be settled by arbitration in
Chicago, Illinois administered by the American Arbitration Association, with any
such dispute or controversy being so administered in accordance with its
Commercial Rules then in effect, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The
arbitrator shall have the authority to award any remedy or relief that a court
of competent jurisdiction could order or grant, including, without limitation,
the issuance of an injunction. However, either party may, without inconsistency
with this arbitration provision, apply to any court having jurisdiction over
such dispute or controversy and seek interim provisional, injunctive or other
equitable relief until the arbitration award is rendered or the controversy is
otherwise resolved. Except as necessary in court proceedings to enforce this
arbitration provision or an award rendered hereunder, or to obtain interim
relief, neither a party nor an arbitrator may disclose the existence, content or
results of any arbitration hereunder without the prior written consent of the
Company and the Executive. The Company and the Executive acknowledge that this
Agreement evidences a transaction involving interstate commerce. Notwithstanding
any choice of law provision included in this Agreement, the United States
Federal Arbitration Act shall govern the interpretation and enforcement of this
arbitration provision.

     13. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (a) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such

--------------------------------------------------------------------------------



party as shall be specified by notice given pursuant to this Section) or (b)
sent by facsimile to the following facsimile number of the other party hereto
(or such other facsimile number for such party as shall be specified by notice
given pursuant to this Section), with the confirmatory copy delivered by
overnight courier to the address of such party pursuant to this Section 13:

If to the Company, to:

Whitehall Jewellers, Inc.
125 S. Wacker Drive
Suite 2600
Chicago, IL 60606
Attn: Chief Executive Officer

If to the Executive:

Robert Nachwalter
1234 Ridgewood Drive
Highland Park, IL 60035

     14. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

     15. Release. Notwithstanding any other provision of this Agreement to the
contrary, Executive acknowledges and agrees that any and all payments to which
Executive is entitled under Sections 4(d)(i)(B) and 4(d)(i)(C) which are
described as being subject to this Section 15 are conditioned upon and subject
to Executive’s execution of, and not having revoked within any applicable
revocation period, a general mutual release and wavier in such reasonable and
customary form as shall be prepared by the Company, of all claims Executive may
have against the Company and its directors, officers, subsidiaries and
affiliates, except as to (i) matters covered by provisions of this Agreement
that expressly survive termination of this Agreement and (ii) rights to which
Executive is entitled by virtue of Executive’s participation in the employee
benefit plans, policies and arrangements of the Company.

     16. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof including that certain employment offer letter
dated April 7, 2006 by and between the Company and the Executive.

     17. Successors and Assigns. This Agreement shall be enforceable by the
Executive and the Executive’s heirs, executors, administrators and legal
representatives, and by the Company and its successors and assigns.

--------------------------------------------------------------------------------



     18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois without
regard to principles of conflict of laws.

     19. Amendment and Waiver. The provisions of this Agreement may be amended
or waived only by the written agreement of the Company and the Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

     20. Counterparts. This Agreement may be executed in two counterparts, each
of which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

     21. Code Section 409A. It is intended that any amounts payable under this
Agreement and the Company’s and the Executive’s exercise of authority or
discretion hereunder shall comply with Section 409A of the Code (including the
Treasury regulations and other published guidance relating thereto) so as to not
subject the Executive to the payment of any interest of additional tax imposed
under Section 409A of the Code. To the extent any amount payable under this
Agreement would trigger the additional tax imposed by Code Section 409A, this
Agreement shall be modified to avoid such additional tax.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

  WHITEHALL JEWELLERS, INC.             By:  /s/ Edward A. Dayoob     Title:
 CEO                     ROBERT NACHWALTER     /s/ Robert Nachwalter          

 

--------------------------------------------------------------------------------